Title: John Threlkeld to Thomas Jefferson, [8 March 1809]
From: Threlkeld, John
To: Jefferson, Thomas


          
 Wednesday  8 Mar. 1809 
           Mr Threlkeld sends Mr Jefferson three English Mulberys on American ones, & five Peach Apricots he reccommends great attention to be paid by the Waggonner to them as the Shoots are but Small in some, & may come off. Mr Threlkeld & Family wish Mr Jefferson all health and happiness & that respect & regard from his fellow Citizens in his retirement he is so justly Entitled to
        